Title: From George Washington to the Pennsylvania Legislature, 21 April 1789
From: Washington, George
To: Pennsylvania Legislature



Gentlemen,
[Philadelphia, 21 April 1789]

I receive with great satisfaction the affectionate congratulations of the President and Supreme Executive council of Pennsylvania on my appointment to the Presidency of the United States.
If under favor of the divine Providence, and with the assistance of my fellow-citizens it was my fortune to have been in any degree instrumental in vindicating the liberty and confirming the independence of my country, I now find a full compensation for my services in a belief that those blessings will be permanently secured by the establishment of a free and efficient government. And you will permit me to say on this occasion, that as nothing could add to the evidence I have formerly received of the invariable attachment of your commonwealth to the interests and honor of the Union, so nothing could have been more agreeable to me at this time, than the assurances you have given me of the zealous cooperation of it’s Executive Authority, in facilitating the accomplishment of the great objects which are committed to my charge.
While I feel my sensibility strongly excited by the expressions of affection and promises of support, which I every where meet with from my Countrymen, I entertain a consolatory hope that the purity of my intentions, and the perseverance of my endeavors to promote the happiness of my country will atone for any of the slighter defects which may be discovered in my administration—

For whatever may be the issue of our public measures, or however I may err in opinion, I trust it will be believed that I could not have been actuated by any interests separate from those of my country.
Suffer me, Gentlemen, to conclude by assuring you that I am well pleased with the justice you have done to the motives from which I have acted, and by thanking you for the tender concern you have been pleased to manifest for my personal felicity.

G: Washington

